BOND, J.
This is a contest between a sheriff and a constable as to the validity of their respective levies of executions against a common debtor. The property claimed by each officer is “one pair of track scales, one iron heater and sixtvthree pulleys.” The process in -the hands of the sheriff was upon a judgment of the circuit court; that in the hands of the constable was upon a justice’s judgment. The return of the sheriff was made on the twenty-third of April, 1898, and shows a levy, first, upon lot 56, block 7, Louisiana, Missouri; secondly, upon certain chattels embracing those described above, which the return recites were on the lot. The levy of the constable was made about thirty days subsequent to that of the sheriff, and was in all respects legally sufficient, unless the prior levy by the sheriff charged the property in dispute with a lien which overrode the right of the constable to' seize it in behalf of the process in his hands.
The only question, therefore, presented on this appeal by the constable from a judgment against him in the replevin suit brought by the sheriff for the recovery of the foregoing property, is as to the legal sufficiency of the levy made by the sheriff under the facts and circumstances which characterized it. The property in question was formerly used in connection with the operation of a flouring mill standing on said lot 56, block 7, which had been destroyed. This mill was destroyed by fire about two years before the levy, leaving the brick walls and foundation only standing, all the woodwork, doors, windows, etc., having been consumed. Since then no business has been conducted in the mill, and at the time of the levy by the sheriff it had lain idle for about two years in an exposed and unfastened state and contained such relics of the machinery and appurtenances as had not been removed from within the walls. * At said time the pulleys or band wheels were wholly detached from the machinery of the mill, and were either lying looselyin a coal bin, or were scattered in and *88outside of the walls of the building. The heater was still .within the building and attached to blocks. The track scales were outside of the building and connected with a railroad switch; they were situated on stone foundations, which according to some of the testimony rested on a part of the mill lot and according to other testimony was beyond the mill lot. When the sheriff went to make his levy he merely looked at the property and made a list of 'it. He took no sort of possession, nor placed anyone in charge. Neither did he attach' any notices or other insignia of his levy to any part of the chattels, nor did he fasten or secure the building in which any portion of them were contained. On the next day he advertised to sell, first, said lot 56, block 7, of Louisiana, Missouri; secondly, certain personal property, to wit, said heater, scales and pulleys. It is obvious that such acts do not constitute a valid levy of an execution on personal property. To' effect personal property with a lien of an execution, the officer must take- that degree of manual possession of the subject-matter of his levy which the nature of the property renders practicable. H it can not be actually seized, he must take what possession he can, and evidence his seizure by posting notices on the property that it is levied on, ot by attaching to it some other marks indicating the special property vested in him by his levy. R. S. 1899, sec. 3171; Shanklin v. Francis, 67 Mo. App. 457; Douglass v. Orr, 58 Mo. 573. None of these rules were observed by the sheriff in his attempt to levy on the property which he has replevined in this case, hence his seizure was wholly nugatory, except as to wha't was acquired by virtue of his levy on the real estate described in his return. The learned counsel for respondent insists that since the levy on the lot of ground was valid, and inasmuch as the heater was affixed to the interior of the building, and the scales (according to some of the testimony) were embedded in a part of the lot, that *89the sheriff, at least as to- these frsyo articles, can maintain replevin, irrespective of his -right to recover the detached pulleys. .Waiving for the discussion of this view whether the heater and scales were so- far fixtures as to pass under an unrestricted levy upon the land whereon they were situated, it is sufficient to say that the sheriff’s return expressly recites that he levied upon them as personal property after having made an independent levy upon the lot. This recital in the return excludes the possibility that his levy on the lot went beyond the ground and -the structures thereon other than the heater and the scales. Again, when he advertised the property for sale, he likewise advertised the lot separately as real estate, and afterwards the aforesaid heater, scales and pulleys separately as personal property. Of course, neither his levy, nor the terms of his advertisement could change the legal nature of the property; but the language of his return is conclusive as to the extent to which he actually levied upon the land, and the language of his advertisement is equally conclusive of the method and limit of his proposed sale and conveyance of the property described in his return. No levy upon land can go beyond the express restrictions set forth in the return by which the act of the levying officer is evidenced, nor will his deed as sheriff convey a title which was not seized under execution, nor purported to be conveyed in the deed itself. We think, therefore, it is clear that the sheriff in this case did not acquire title to the heater and scales by virtue of his levy (in the manner shown by his return) of the execution in his hands upon said lot 56, block 7; and it is -equally clear that if he had made sale of these two articles under his advertisement, they would have passed to the purchaser, if at all, as personal property. It follows that leaving out of consideration the real nature of the heater .and the scales, whether they were fixtures to the freehold or not (St. Louis Radiator Mfg. Co. v. Carroll, 72 Mo. App. loc. cit. 319), as the sheriff levied upon them so-lely as personal property and expressly excluded *90them from his levy upon the real estate, he can not in the face of that return set up title to them by virtue of Ms levy on the lot. In other words, the sheriff is precluded from the assertion of a different title to the goods seized under his execution than that shown to have been acquired by his levy of the process.
The judgment is therefore reversed.
All concur; Judge Biggs in the result.